Citation Nr: 0737380	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.  

2.  Entitlement to service connection for left knee 
arthritis.  

3.  Entitlement to service connection for ankylosing 
spondylitis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the cervical spine.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
October 1970, with time lost from December 12, 1969 to 
January 6, 1970, and from January 14, 1970 to January 29, 
1970.  

These matters come to the Board of Veterans' Appeals (Board) 
following a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In September 2005, the veteran testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  

In November 2005, the Board remanded the veteran's claims for 
additional development.  In July 2007, following further 
development of the record, the Appeals Management Center 
(AMC) granted service connection and assigned a 
noncompensable rating for right knee chondromalacia.  
Otherwise, the AMC continued the denial of the veteran's 
claims on appeal and returned these matters to the Board.  


FINDINGS OF FACT

1.  Neither right knee arthritis, left knee arthritis, nor 
ankylosing spondylitis has been attributed to the veteran's 
military service; none was manifested within one year of the 
veteran's separation from military service.  

2.  In an April 1995 rating decision, the RO denied the 
veteran's claims for service connection for arthritis of the 
cervical spine and for arthritis of the lumbar spine.  
Although notified of the denial the following month, the 
veteran did not appeal the decision.  

3.  Additional evidence associated with the claims file since 
the RO's April 1995 denial does not relate to any 
unestablished fact necessary to substantiate the claim for 
service connection for degenerative joint disease of the 
cervical spine or for degenerative joint disease of the 
lumbar spine.  


CONCLUSIONS OF LAW

1.  The veteran does not have right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The veteran does not have left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have ankylosing spondylitis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

4.  An April 1995 RO decision that denied the veteran's 
claims for service connection for arthritis of the cervical 
spine and for arthritis of the lumbar spine is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

5.  Since the April 1995 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claims for service connection for degenerative 
joint disease of the cervical spine and for degenerative 
joint disease of the lumbar spine are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claims for service 
connection for degenerative joint disease of the cervical 
spine and for degenerative joint disease of the lumbar spine, 
as well as his claims for service connection for right knee 
disability, for left knee disability, and for ankylosing 
spondylitis has been accomplished.  

Through notice letters dated in March 2003, November 2003, 
and March 2006, the veteran was notified of the legal 
criteria governing his claims and the evidence needed to 
substantiate his claims.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the VA to 
obtain and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, the 
record reflects that in September 2006, notice regarding 
effective dates and rating criteria provisions was provided 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA, per the holding in Kent, have been 
satisfied.  Here, in the March 2006 notice letter, above, the 
veteran was notified of the reasons his claims for service 
connection for degenerative joint disease of the cervical 
spine and for degenerative joint disease of the lumbar spine 
were denied in April 1995.  He was also notified of the 
information necessary to reopen his claims, as well as notice 
of the element or elements required to establish service 
connection.  Thus, the Board finds that the veteran is on 
notice of what he needs to reopen his claims and the evidence 
necessary to substantiate his claims for service connection.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, the "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The RO has obtained the veteran's service medical 
records as well as relevant treatment records from the VA 
Medical Center (VAMC) in Martinsburg, West Virginia, and the 
VA outpatient clinic (VAOPC) in Stephens City, Virginia.  In 
his original application for benefits (VA Form 21-526), 
received in February 1995, the veteran identified having been 
treated for his back at the Martinsburg VAMC in 1995.  
Medical records from that facility dated from 1995 are 
associated with the claims file.  Additionally, during his 
September 2005 Board hearing, the veteran testified that he 
had first noticed problems with his back beginning in 1986 or 
1987.  The veteran also testified that he had been told by 
medical technicians at the Martinsburg VAMC in 1997 or 1998 
that there was a possible relationship between his service-
connected shell fragment wound to his back and the current 
degenerative process in his back.  In the above-noted March 
2006 notice letter, the veteran was again requested to 
provide or identify medical evidence pertinent to his claims.  
This included obtaining a medical opinion from any individual 
(medical technicians) who reportedly linked the veteran's 
service-connected shell fragment wound of the back to his 
current degenerative process in his back.  A review of the 
claims file does not reflect that either the veteran or his 
representative has responded to the request for additional 
information or evidence.  Otherwise, the veteran has been 
medically examined for VA purposes regarding his claims and 
medical opinions have been provided.   

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the veteran's service medical records reflects 
complaints of right knee clicking and locking.  An orthopedic 
evaluation of the right knee in September 1967 revealed 
possible chondromalacia patella.  No abnormality of the right 
knee was identified on X-ray studies.  Otherwise, the 
veteran's service medical records reflect no complaints, 
diagnoses, or treatment for any arthritis or for ankylosing 
spondylitis.  A review of post-service treatment records from 
the VAMC Martinsburg and VAOPC Stephens City reflect no 
medical opinion linking any right knee arthritis, left knee 
arthritis, or ankylosing spondylitis to the veteran's period 
of service.  

In September 2006, the veteran was afforded a VA examination.  
The report of September 2006 VA examination reflects the 
examiner's review of the claims file and medical evaluation 
of the veteran.  In particular, an X-ray of the veteran's 
right knee revealed significant osteoporosis and moderate 
joint effusion.  An X-ray of the left knee revealed 
significant osteoporosis but no other abnormalities.  The 
examiner's diagnosis included right knee chondromalacia 
patellae, degenerative change to the right knee, and 
degenerative change to the left knee.  The examiner noted 
that the degenerative changes to the right knee and to the 
left knee were likely due to multiple causes, including age, 
sedentary lifestyle, genetics, hormone levels and 
inflammatory bowel disease.  He also noted that the veteran's 
service medical records reflected no evidence of trauma nor 
was treatment for chondromalacia patella in service likely to 
lead to degenerative changes.  The examiner opined that the 
current degenerative changes in the veteran's knees were less 
likely as not related to his military service.  Furthermore, 
the examiner noted that other than a possible partial fusion 
of the facet joints of the cervical spine (as the joint 
spaces were not clearly defined on X-ray) there was no 
definitive clinical evidence or X-ray evidence to confirm 
ankylosing spondylitis.  The examiner commented that the 
veteran's current spinal condition (to include degenerative 
joint disease) was less likely as not related to his military 
service.  

In this case, the Board finds persuasive the lack of any 
diagnosis or treatment during the veteran's active service 
for degenerative changes of the right knee or the left knee, 
or for ankylosing spondylitis.  Notwithstanding any current 
diagnosis for these disabilities, no physician or other 
competent medical professional has linked right knee 
arthritis, left knee arthritis, or ankylosing spondylitis to 
the veteran's active service.  Furthermore, right knee 
arthritis, left knee arthritis, or ankylosing spondylitis has 
not been shown to have manifested within one year of the 
veteran's separation from service in October 1970.  Here, in 
the report of September 2006 VA examination, the veteran 
reported that problems with his right knee, left knee, and 
spine (ankylosing spondylitis) first manifested themselves in 
1987.  

Neither the veteran nor his representative has presented nor 
alluded to the existence of any medical opinion establishing 
a relationship between any right knee arthritis, left knee 
arthritis, or ankylosing spondylitis and military service.  
Hence, the record presents no basis for a grant of service 
connection for right knee arthritis, left knee arthritis, or 
ankylosing spondylitis.  The Board notes that it has 
considered the veteran's contentions with respect to his 
claims.  However, the veteran is not competent to render a 
medical opinion as to the etiology of any right knee 
arthritis, left knee arthritis, or ankylosing spondylitis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Board finds that it has not been shown 
that the veteran has right knee arthritis, left knee 
arthritis, or ankylosing spondylitis that is related to his 
period of active service.  For all the foregoing reasons, the 
claims for service connection for right knee arthritis, for 
left knee arthritis, and for ankylosing spondylitis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as a preponderance of the evidence weighs 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Petitions to Reopen

As indicated above, in an April 1995 rating decision, the RO 
denied the veteran's claims for service connection for 
arthritis of the cervical spine and for arthritis of the 
lumbar spine.  The veteran was notified of the decision the 
following month but did not appeal.  Thus, the rating 
decision of April 1995 is final based on the evidence of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
In August 2002, the veteran sought to reopen his claims for 
service connection for arthritis of the cervical spine and 
for arthritis of the lumbar spine (diagnosed as degenerative 
joint disease of the cervical spine and as degenerative joint 
disease of the lumbar spine).  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (codified at 38 C.F.R. § 3.156(c) (2007)).  The amended 
regulation became effective October 6, 2006.  The Board notes 
that none of the revisions to the regulation, which relate to 
receipt of additional service department records, affects the 
veteran's pending claims.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, as indicated above, the final denial pertinent to the 
claims was the April 1995 RO decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  

The evidence considered at the time of the April 1995 
decision consisted of the veteran's service medical records 
and a report of April 1995 VA examination.  In its April 1995 
decision, the RO noted that while the post-service medical 
evidence did reveal X-ray evidence of degenerative joint 
disease of the cervical spine and of degenerative joint 
disease of the lumbar spine, there was no nexus between such 
disabilities and the veteran's period of service.  

The Board has reviewed the medical evidence received since 
the April 1995 rating decision.  With respect to the 
veteran's contentions, where, as here, resolution of the 
issue on appeal turns on a medical matter, unsupported lay 
statements, to include hearing testimony, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (new 
and material evidence is required to be something other than 
the veteran's own statement); see also Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The medical records from the Martinsburg VAMC and 
the Stephens City VAOPC reflect the veteran's medical 
treatment for degenerative joint disease of the cervical 
spine and/or degenerative joint disease of the lumbar spine.  
However, these records are void of medical opinion evidence 
relating the veteran's degenerative joint disease of the 
cervical spine and/or degenerative joint disease of the 
lumbar spine to the veteran's period of military service, or 
within one year of military service.  In particular, in the 
above-noted report of September 2006 VA examination, the 
examiner found that the veteran's degenerative joint disease 
of the cervical spine and degenerative joint disease of the 
lumbar spine were not likely related to the veteran's period 
of military service.  

Therefore, the Board finds that the relevant evidence 
received since the final April 1995 RO decision is new in the 
sense that it was not previously before agency decision 
makers.  However, none of the evidence is material for 
purposes of reopening the claim for service connection for 
degenerative joint disease of the cervical spine or 
degenerative joint disease of the lumbar spine.  In this 
case, none of the evidence received raises a reasonable 
possibility of substantiating the veteran's claims.  38 
C.F.R. § 3.156(a).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claims for service connection for 
degenerative joint disease of the cervical spine and for 
degenerative joint disease of the lumbar spine has not been 
met, and the appeal of these issues must be denied.  As new 
and material evidence to reopen the finally disallowed claims 
has not been received, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

Service connection for right knee arthritis is denied.  

Service connection for left knee arthritis is denied.  

Service connection for ankylosing spondylitis is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


